Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that the present claims 2-11 were previously allowed as set forth in Notice of Allowance mailed 7/9/21, 7/30/21 and 8/20/21. In light of the filing of a proper RCE on 10/27/2021, prosecution of the pending claims 2-11 was reopened. It is noted that the present claims 2-11 remain allowable over the closest prior art Domi for the reason of record set forth in the Notice of Allowance mailed 7/30/2021. 
Dorm, col. 2, teaches the lead-free solder alloy preferably further contains from 0.1% to 6.0% by weight Ag as a constituent.
The lead-free solder alloy invention preferably further contains from 0.001% Io 8.0% by weight Cu as a constituent. 

The lead-free solder alloy preferably further contains at least one trace constituent selected from a group consisting of Fe, Ni, Co, Ga, Ge, and P in a range not greater than 1.0% by weight altogether.
This reference does not teach a soldering material comprising a soldering component M1 and a soldering component M2 wherein on fusing the soldering components, an alloy is formed as claimed in claim 2.
This reference does not teach the soldering material as claimed in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/2/2021